0IZ- is
        IUTHE:COLKT                       ORIGINAL
 DP CRIMINAL APPEALS
       OF TEXAS

 JOHN BaIARD HALL                         «W^W
         /IfPfcLLMlr
                                              MAR 10 2015

                                          Abe! Acosta, Clerk
  THE STATE OP TEXAS
              eu£


Cte^ii(ntt9o05-ffl-oM~(i
                                           __.             T

MfE&L tttoM CM, HUffflER.'. rOS-GSlM             FILED |N ' )
 PH&ffl "ME $&* Mm OMT                 C0URT ofcriminal appeals
  OP (MmtoniT£$£                             HAR 10 2015

                                          Abel Acosta, Clerk
        IIBfnti 6P t* (toufcr toia ?(feS i tok££LS>



                                                       cM£
Mw CEiwiflLCJBiBtr flouO"

  ?fta<L
 "361N EDM^D HfllL*faO©a                               ftfelMT
                                                       SlfflE

   (W$ELS
  ohihe ems
                                                  ^irz£he fee STfire

   135 M€^JEWtosr BLVD.



   /teSOTte QKTto rYTltlM                         flrrntfiSEyfii^TflBfe
   «flAL CblUBH to£(5 JkJ£.
   135MtttoT too.



 32SttSt?AuLS>T
                                                fffi&M ft£ OePtioofior
DALLAS, Ti -5^01
flmn $mim
dine US)                                        Wm^ &t OPtejinr




                              CO
                       TAfeLEOP fiatflEMTS
 ICEtfTTCl ©P 1HE PUIES                                     »

1ME OF CDtflEltS                                           £

 INDEX flF fiUIVlOTl^                                       3

drmmi &mm oiul ffM&rr
JTfffefifKi Of (USE
Slharfiflr OF fOteouflL HM
Stoics ax aanau owe

SMStec (Vftiisoi^ivJfrT^teiM awoucr
Uste ucrr Justified
 tollman"


T& IfoftL Oftlff EOT U fitjffi 1 ll^fto                   12.
THE Jut}) Ati fKE3UIOTiSkl Af fflffitolflfilE ftQtf
 MblitntKfT

 fitoui\flfiD£.Cffliain\tffiE.
 UTTitifti coutr MO &lJ ftMio wsifticr                is


  jfliMitoT Co(wiiSiiBK» of mueoffi.




   fteUnaJT                                           u


                                           CO
                        I^M OP Aimicsarto


                                                       n



                                                           ri
CTFX AGP. a&tf)
Cole u.snne.^su)^ 749                              n
 LTefCflftuAPP. WW)                                n

 LTgjt ftw.-Ccftftfi atecn ftri)
PIpO. IA 3-fflrE, T5L>SU>2fl 3W                    II
  CTEX. APP. - ftilSTiH ^063^
HlMCE i/. ftjW&iH, LU 7! 507                     ld.
  UoS3.Cr.MS6 dteT)                              H
  LTfeCAfli-MoumtLWiteaKHs)
   t Bt MP.- toJ5T^ LPT 06X7 AoeQ                  ,3
                                                       -7




                                             n
HlfeHEb y/. taoE
  £ltfs.er. m)                                         -7




                                                 12




                                        G)
   /."Te&flflP-TBBHOlMA- RRW
5AMM*j&\ V. maiMlLA, W US -510                                  \4
    t<BiS.er.flfib urn)}

    Lrfe* .daw. m. m&


 Omnrt Ait 3m i %& 5\a2d5w                                    w
   Litx.cm.m PR2)

      CTfeX.Cfclfrh fWP. )<fi|}
"Tfr-fe. V. CJYflFEj CTSl 3\££D IN                        in

 TUomeson v. stpfe , b?l^ixao (Jti                       in
       Mecaiw. MP. ftft)                                 'y

       ITSkOtoM. PW. 5002)
 UfiLETlOE: \i. STrtfiE., SS73W2D 3fa                    13
 U)A£fl \.'STORE. HI 0U03D MG                            13
       na. m - (to Loom aoo2>


LaiUJS V. JTfrlE, 7QO 5LOOD "3f57                        ,*
      LTe^CEjm. (W- too)

Statutes
Tfe. PENRLGW ANN- &Dla4 1,05                           ,^?3,k
 Tex, Penal toce M secTiod Sol                        <?
 tex. P^HiKLoe Ano> SecrioM 1.31^                    q,»o
 Te(,.9£MftLmBE. amiu secri*i ^'31                   q,l3,lS>
  -mx. PfcrtftLCo&kAM. SBCTtott ^SKMlOCQirt           &' c
 -TCX. \>£WiVL Co&F. ftUM. 3BCTIOW l.to CWOOlfltft   *3*rtJ,b


                                              00
Toe vmt Cdoe to tern R.M.                  <*
TeA. Cwc to. ?ml IWl wt. &.H                 10
Tette Crjio. Pfoo to Her. 3L.fi              11
 TX te Glim- tooc. Utti. Act '^Ji*          /o




                                     Cg)
-iMOienmn- nsm tatoi -in the a»fe to fti -nt mnvMiTJ) tfPTtestffE op
Te« THE, GflWUJffi) OP i)fllJLl&^fcFtl,Ste Of IBflS. to 6&lWIZeO frlflE
Der&eefc Teem, Aft &co3 of tU£ GteWtfL oistar tort, Mrfs Cam) u<M
TtfUiDO Pfi&lT TWT tt€ MflUi^A€10tt^»ifetNl(^                    IT* dps*
of ftevifiae. iw).3co8 hutue ccunsiSof jOAlUB-, Did oaftDfuai) itteuftwo
TME. itfMtnc^il^ And MmM (tti& 1% OSW DP ft^JMSi IfidfiS.
 ^ SAte^nfi tyk= DefflS) b>mt ft ftaro.ft- toDd ujeftM. m it
 ftttttee vl^El^B 10 CCLl£r Tt#fT P^lCsil 1) QtamlSSIol o£5fllD DfmKEjtiBWKT
uk cmm of ftiM) (rase of Pfissssiwr &f {^t^lleO syflsmwas t»nrt
  IttlEttt To ffl^BR. A«TUAil 4 &« Out U55 IfoK JM 3flVfi> 6ft( S*flftJ 6F
Ifflftt 50(57. MCite* ft*r7lto35 IN THE 3p3cD DSIM flDUfr Of flfllJB, AlO SftB
(kuOlTt^ U3ftS RtOfiL U^IHL Kte J6ttt4 AMI £L\bAfcfl UftLl, /WO IT
 fitted fteaate to awer ~m Pita, to amrtsai of«h smo c*f8s£,
 MBNDfiw uife cflfchiaa 5f P&j^ GPPaeE of feflau ctes Mil1)
 1M foul Vi6LM£ -omafi of me a*j)iw or mm 5003. in ife ot&
 *ta-St>B iftine CJEi*»i»LO«fttr Cte ^ ,6P mi^ ffiuaSim said
 CNMCMfc (S ^tOAL UUJtt tag OoJAtsttoMO \tai..

   T\fe Jurvi Ser ^KftEto M to Dews* feu&jr rsq ft mentor
   fl&. £61teft£)ti6 ftlFV »iaOTE\flL CN fiCroBB2^^.50£ff OUT LOW
    wis)* tfttojw £$e uk fttuofeO wj fl- Gougx GPAWSb <»j




                                    LQ